           Case 1:19-cv-03884-JPC Document 41 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JARROD MYLAN,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-3884 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
CAPTAIN JULISSA SANTOS et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter from Defendants, dated January 21, 2021, requesting that

the Court (1) compel Plaintiff to respond to Defendants’ first set of interrogatories and requests for

production by a date certain and (2) grant a 30-day extension to all discovery deadlines. (Dkt. 40.)

It is hereby ORDERED that Defendants’ requests are GRANTED. Plaintiff must respond to

Defendants’ first set of interrogatories and requests for production by February 12, 2021. The

adjusted discovery dates are as follows: (1) Plaintiff shall make expert disclosures by March 10,

2021; (2) Defendants shall make expert disclosures by March 24, 2021; (3) all fact and expert

discovery shall be due April 21, 2021; and (4) the parties shall discuss settlement by May 5, 2021.

It is further ORDERED that the April 6, 2021 telephone conference with the Court is ADJOURNED

to May 11, 2021 at 11:30 a.m. In accordance with the Case Management Plan, at least two weeks

in advance of that conference, or no later than April 26, 2021, defense counsel must make

arrangements with the warden for Plaintiff to appear for the conference by telephone. If any party

wishes to file a motion for summary judgment, that party must request a pre-motion conference

within one week of the close of discovery. If neither party wishes to file a motion for summary
          Case 1:19-cv-03884-JPC Document 41 Filed 01/22/21 Page 2 of 2




judgment, the parties shall submit a joint pretrial order by May 21, 2021.

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff.

       SO ORDERED.

Dated: January 22, 2021                              __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                           United States District Judge




                                                 2
